Citation Nr: 0944139	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-13 875	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a pulmonary disorder, claimed as chronic 
obstructive pulmonary disease (COPD), bronchitis, and 
coccidioidomycosis.

2.  Entitlement to service connection for a pulmonary 
disorder claimed as COPD, bronchitis, and coccidioidomycosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1942 to June 
1946 and from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for pulmonary 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's December 1988 decision denying the Veteran 
service connection for a pulmonary disorder was not appealed 
and is final. 

2.  The evidence received since December 1988 is new and 
material, and therefore the Veteran's claim to service 
connection for a pulmonary disorder is reopened.


CONCLUSION OF LAW

New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for a 
pulmonary disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied service connection for a pulmonary 
disability in a December 1988 decision because the Veteran 
did not have COPD or bronchitis in service and the Veteran's 
breathing problems did not seem to be related to his service 
connected pneumonia.  At the time of the December 1988 
decision the pertinent evidence of record included service 
treatment records dated from 1942 to 1946, VA compensation 
and pension (C&P) examinations dated in November 1946 and 
September 1985, statements submitted on the Veteran's behalf 
by friends and fellow soldiers discussing the Veteran's 
various ailments during service and after, and private 
treatment records dated from March 1969 to May 1970, March 
1977, and from April 1984 to September 1988.

The decision became final based on the evidence then of 
record.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a pulmonary disorder in 
March 2006.  The pertinent evidence received subsequent to 
the December 1988 rating decision includes private treatment 
records from May 1995 to October 2006 and a C&P examination 
dated in February 2007.

The Veteran has sought extensive treatment for breathing 
conditions and lung problems since he left service.  He has 
been diagnosed with COPD and pneumonia and doctors have noted 
the presence of lung scarring, wheezing, and possible nipple 
shadows in his lungs.  

The Veteran was afforded a C&P examination in February 2007 
where the examiner performed a pulmonary function test (PFT) 
and conducted a chest x-ray which revealed mildly 
hyperaerated lungs, probable linear scarring at the left lung 
base, and nodular foci projected over the bilateral lower 
lung fields likely representing nipple shadows.  The examiner 
found that it would be speculative to conclude that the PFT 
results represented solely the residuals from bilateral 
atypical pneumonia incurred in service.  He based this 
opinion on the fact that ventilatory deficits are commonly 
seen in individuals, like the Veteran, with congestive heart 
failure and coronary artery disease, and because he did not 
have other PFT results for comparison.  However the examiner 
did not review the claims and there are PFTs from 2001 and 
2005 in the Veteran's file which would provide for 
comparison.  As there is an indication that comparing these 
tests with that conducted by the examiner could better assess 
the connection between the Veteran's current lung problems 
and any lung disability he incurred in active service, 
sufficient evidence has been received to reopen the claim.

As the claim for service connection for a pulmonary disorder 
has been reopened the Board will not discuss whether proper 
notice regarding reopening was issued or whether proper 
assistance was given.

ORDER

New and material evidence having been received, the claim for 
service connection for a pulmonary disease is reopened.


REMAND

The Veteran seeks entitlement to service connection for a 
pulmonary disability claimed as COPD, bronchitis, and 
coccidioidomycosis.  He contends that he has a pulmonary 
disability and that it is related to his active service.  

While in service the Veteran regularly complained of cold and 
flu like symptoms.  He was hospitalized for six months in 
1946 and was diagnosed with coccidioidomycosis.  This 
diagnosis could not be confirmed, however, because it had 
been too long since the Veteran had been exposed.  He was 
then diagnosed with pneumonia and released from the hospital.  
He has suffered several cases of pneumonia since service and 
is noted to have other lung problems including COPD, nipple 
shadows, and wheezing.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The Veteran was afforded a C&P examination in February 2007, 
however the examiner did not review the Veteran's claims 
file.  The examiner stated that it would be speculative to 
conclude whether the Veteran's lung problems were associated 
with his in-service pneumonia without having PFT tests for 
comparison.  The Veteran was given PFT tests in 2001 and 
2005.  As the examiner did not review the Veterans service 
treatment records or claims file, the Board finds that this 
examination is inadequate to render an opinion on the issue 
of entitlement to service connection for a pulmonary disease.  
A new examination must be conducted to conclude if the 
Veteran's current lung problems are a result of his active 
service, were aggravated by his active service, or are 
associated with his service connected pneumonia disability. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
any pulmonary disabilities.  The claims 
folder and remand should be made available 
to, and reviewed by, the examiner.  All 
indicated studies, including a PFT, should 
be performed, and all findings should be 
reported in detail.  

The examiner should comment on the 
Veteran's reports regarding the onset of 
his pulmonary disabilities, and opine as 
to whether it is at least as likely as not 
that any pulmonary disability is related 
to, or had its onset during service, or is 
associated with the Veteran's service-
connected pneumonia disability.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


